FILED
                            NOT FOR PUBLICATION                             JAN 03 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JEFF RUSSELL TRAXTLE,                            No. 12-35063

               Plaintiff - Appellant,            D.C. No. 6:11-cv-06142-TC

  v.
                                                 MEMORANDUM*
SHERRI HOLMAN, Library Coordinator,
Oregon Department of Corrections; DON
MILLS, Superintendent, DOC, Two
Rivers Correctional Institution,

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Oregon
                      Ann L. Aiken, Chief Judge, Presiding

                           Submitted December 19, 2012**

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

       Oregon state prisoner Jeff Russell Traxtle appeals pro se from the district

court’s judgment dismissing as time-barred his 42 U.S.C. § 1983 action alleging a


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
violation of his constitutional right of access to the courts. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo, Douglas v. Noelle, 567 F.3d 1103,

1106 (9th Cir. 2009), and we affirm.

      The district court properly dismissed Traxtle’s action as time-barred because

his access-to-courts claim accrued more than two years before he filed his

complaint. See Or. Rev. Stat. § 12.110(1) (two-year statute of limitations for

personal injury claims); Douglas, 567 F.3d at 1109 (for § 1983 claims, courts

apply the forum state’s statute of limitations for personal injury claims); Morales v.

City of Los Angeles, 214 F.3d 1151, 1154 (9th Cir. 2000) (an access-to-courts

claim accrues when the lower court issues its judgment in the underlying action,

not when the appeals of that judgment have been exhausted).

      Traxtle’s reliance on Christopher v. Harbury, 536 U.S. 403 (2002), is

misplaced.

      AFFIRMED.




                                           2                                     12-35063